It appearing that the petition as filed is erroneously entitled, the title of this proceeding is hereby amended to read as above stated, and the clerk is directed to amend the register and index accordingly.
[1] From the evidence as indicated by the petition and answer, it appears that the accident and the injury to the employee, John Beckler, resulted from the wilful and serious misconduct of one Doble, foreman of the carpenter department *Page 538 
of the employer. Under the provisions of section 6 (b) of the Workmen's Compensation etc. Act of 1917 (Stats. 1919, p. 912, and Stats. 1923, p. 376), the employer is responsible for this misconduct if Doble was "an executive or managing officer or general superintendent thereof." According to the rule established by the decision of the supreme court in Gordon v.Industrial Acc. Com., 199 Cal. 420 [249 P. 849], it seems necessary to hold that Doble was a "managing officer" of the employer within the meaning of the language used in said section 6 (b).
For this reason the petition for a writ of review is denied.
Houser, J., and York, J., concurred.
Petitioner's application to have the cause heard in the supreme court, after judgment in the district court of appeal was denied by the supreme court on February 9, 1928.
All the Justices concurred.